Citation Nr: 1614717	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On his September 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an August 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus and bilateral sensorineural hearing loss as defined by VA regulation.

2.  The Veteran was exposed to loud noises (acoustic trauma) to both ears during service.

3.  Symptoms of tinnitus and bilateral hearing loss were not chronic in service. 

4.  Symptoms of tinnitus and bilateral hearing loss did not manifest to a compensable degree within one year of separation. 

5.  Symptoms of tinnitus and bilateral hearing loss have not been continuous since service separation. 

6.  The Veteran's tinnitus and bilateral hearing loss are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in November 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examination in February 2010 and an addendum opinion in November 2012 in connection with his service connection claims for bilateral hearing loss and tinnitus.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the VA opinions and findings obtained in this case is adequate.  The VA nexus opinions provided considers all the pertinent evidence of record, the Veteran's reported in-service noise exposure, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.

The Veteran's service personnel records reflect that he was a vehicle driver in Vietnam and the Veteran has stated that he was exposed to loud noises during service.  The RO has conceded exposure to acoustic trauma in service.  After review of the record, the Board finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a February 2010 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 5, 10, 25, and 50, respectively, with an average puretone threshold of 22.5 decibels. Speech discrimination in the right ear was 92 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 25, and 40, respectively, with an average puretone threshold of 20 decibels. Speech discrimination in the left ear was 94 percent.  As the auditory threshold was 50 decibels at the test frequency of 4000 in the right ear and 40 decibels at 4000 in the left ear, the Veteran meets the meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

The Board also finds that the Veteran has a current tinnitus disability.  See February 2010 VA examination report.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Board next finds that symptoms of bilateral hearing loss were not chronic during active service.  The Board notes that audiometric test results dated prior to November 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

Upon pre-induction examination in June 1964, the Veteran was not noted to have a hearing loss or tinnitus disorder.  As the audiometric test results were dated prior to November 1967 (i.e., presumably using ASA standards), the data contained therein must be converted.  As such, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 15, 10, 10, n/a, and 5, respectively, in both ears.  

The audiological evaluation conducted during the Veteran's March 1967 separation examination showed pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both ears of 15, 10, 10, n/a, and 5, respectively.  A hearing loss or tinnitus disorder was not noted.

The Board finds that the record shows that the Veteran's bilateral hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Moreover, the Veteran's hearing acuity was unchanged from service entrance to service separation.  The Veteran also did not report tinnitus at any time during service, to include at service separation.  As such, The Board finds that the Veteran's bilateral hearing loss and tinnitus were not chronic in service.

The Board has also finds that the evidence of record does not establish any clinical manifestations of hearing loss or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. 
§ 3.307(a)(3).

The Board next finds that symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.  During the February 2010 VA examination, the Veteran reported that his tinnitus first began in 2007, approximately 40 years after service separation.  The first diagnosis of hearing loss is noted in a November 2009 VA treatment record.   The Board finds that this long lapse of time between service separation and a diagnosis of tinnitus or hearing loss is one factor that weighs against a finding that the Veteran's bilateral hearing loss or tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Further, the Veteran filed other claims for service connection, but did not mention hearing loss or tinnitus at any time prior to his November 2009 claim.  For example, in December 2005, May 2006, and April 2008, the Veteran filed claims for service connection for hypertension, skin disorders, and PTSD, but did not mention hearing loss or tinnitus.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss or tinnitus, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of hearing loss and tinnitus symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms of hearing loss or tinnitus have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to active service.  The Veteran was afforded a VA examination in February 2010.  During the evaluation, the Veteran reported that his tinnitus had its onset around 2007.  He further indicated that he was exposed to artillery and rifle fire without the use of hearing protection in service.  The Veteran also reported some occupational target shooting noise exposure with hearing protection, but denied any recreational noise exposure.  

The February 2010 VA audiologist diagnosed the Veteran with hearing loss and tinnitus.  The examiner opined that he Veteran's hearing loss and tinnitus were not due to service.  In support of this opinion, the examiner noted that the Veteran had normal hearing acuity at service entrance and at service separation.  Further, although the Veteran reported noise exposure in service, he also reported some occupational noise working for immigration and customs.  

In his September 2011 substantive appeal, the Veteran reported that he was never exposed to loud noises after service separation.  The Veteran further stated that his hearing loss was due to the rifle and grenade discharges during service.  The Veteran has not provided any evidence, other than his own lay statements, that support a finding that his hearing loss and tinnitus disorders are related to service. 

The examiner was requested to review the additional statement of the Veteran and the previous examination report and provide an addendum opinion.  In a November 2012 VA addendum opinion, the examiner again noted that the Veteran's hearing examination was normal at service entrance and at service separation.  Further, the examiner noted that there was no positive decibels shift during service.  The examiner again opined that the Veteran's hearing loss and tinnitus were not due to service.  

The Board finds that the Veteran's September 2011 statement regarding no post-service noise exposure to be of limited probative value as the statement is inconsistent with other evidence of record.  For example, during the February 2010 VA examination, the Veteran reported occupational target shooting noise with hearing protection.  Moreover, in a November 2009 VA treatment record, the Veteran reported that he had constant buzzing in his ears and diminished hearing for "quite some time, probably for several years."  At that time, however, the Veteran did not report that symptoms of hearing loss or tinnitus were present in service or that he believed that his hearing loss and tinnitus were related to the in-service noise exposure.  The VA examination considered the additional statement of the Veteran in September 2011 in providing the addition opinion in November 2012 and provided an adequate rationale for the conclusions noted.  The Board finds that the opinions are probative.

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss and tinnitus to in-service acoustic trauma. However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss and tinnitus. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA audiologist's opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


